DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 29 July 2021.  The changes and remarks disclosed therein have been considered.
	Claims 1-21 and 27 are pending in the application.  Claims 1, 5, 7-8, 10-11, 13-15, 17 and 19 are currently amended.  Claim 27 is new. Claims 1 and 27 are independent claims.

Affidavit or Declaration Under 37 CFR 1.132 
The affidavit under 37 CFR 1.132 filed 29 July 2021 is sufficient to support the claim amendments.

Allowable Subject Matter
Claims 1-21 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a magnetic memory device, comprising: a substrate; at least a memory stack on the substrate, said memory stack comprising magnetic tunneling junction (MTJ) element sandwiched by a bottom electrode layer and a top electrode layer, wherein said MTJ element comprises a reference layer disposed on said bottom electrode layer, a tunnel barrier layer disposed on said reference layer, and a free layer disposed on said tunnel barrier layer, and wherein said MTJ element a non-conformal sidewall protection layer covering said sloped sidewall, wherein a thickness of the non-conformal sidewall protection layer decreases from top to bottom; and as recited in independent claim 27, a magnetic memory device, comprising: a substrate; at least a memory stack on the substrate, said memory stack comprising magnetic tunneling junction (MTJ) element sandwiched by a bottom electrode layer and a top 15electrode layer, wherein said MTJ element comprises a reference layer disposed on said bottom electrode layer, a tunnel barrier layer disposed on said reference layer, and a free layer disposed on said tunnel barrier layer, and wherein said MTJ element comprises a sloped sidewall; an inter-layer dielectric layer disposed around said bottom electrode layer and 20between said bottom electrode layer and said MTJ element; and a sidewall protection layer covering said sloped sidewall, wherein the sidewall protection layer does not extend to a top surface of the inter-layer dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/15/2021